DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. Applicant argues, on pages 8-10 of the Response that Bellusci fails to disclose determining the orientation and using the orientation information in the correction function.  Examiner respectfully disagrees.  Examiner notes that the sensors also determine orientation information (see paragraphs 0026, 0028, and 0034) and further that the orientation information is used in the correction function (see paragraph 0034).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellusci et al. (hereinafter Bellusci – US Doc. No. 20150192413).
Regarding claim 1, Bellusci discloses a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute an information processing method (inherently disclosed by paragraph 0042), the method comprising: implementing a correction function of referencing a first position information and orientation information obtained by performing a first process on sensor data (as performed by Figure 3, element 304; see also Figure 4, element 400-4a; see also paragraphs 0026, 0028, and 0034 – note that the orientation is determined by the sensors 302) acquired by two or more motion sensors attached to two or more sites of a body (see Figure 1, elements 100 and Figure 3, elements 302 – it is noted that both elements 100 and 302 correspond to the sensor elements) and a second position information estimated by using a learning model on the sensor data (as performed by Figure 3, element 306 – the database module 306 contains pose information for the tracked body this information is used to corrected the tracked data [as in Figure 4, element 400b] and the corrected data is then stored back in the database [element 400-5] which is then relied upon to further correct incoming tracked data from element 304 and as such can be considered a ‘learning model’; see also paragraph 0035), and correcting the first position information for attachment sites to which the motion sensors are attached on a basis of the orientation information and the second position information (Figure 4, element 400-4b; see also paragraphs 0026, 0028, and 0034 – note that the orientation is determined by the sensors 302).
Regarding claim 2, Bellusci discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the sensor data includes an acceleration (see paragraphs 0026 and 0036 – note that the sensors 202 generate signals indicative of acceleration [paragraph 0026] and that sensors 302 are the same as sensors 202 [paragraph 0036]), the first process includes integration of the acceleration (see paragraph 0037 – specifically note last paragraph), and the first position information for the attachment sites is obtained by the integration (see paragraph 0037).
Regarding claim 3, Bellusci discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the sensor data includes an acceleration (see paragraphs 0026 and 0036 – note that the sensors 202 generate signals indicative of acceleration [paragraph 0026] and that sensors 302 are the same as sensors 202 [paragraph 0036]), and the second position information is estimated in regression by using the learning model based on the acceleration (as performed by Figure 3, element 306 – the database module 306 contains pose information for the tracked body this information is used to corrected the tracked data [as in Figure 4, element 400b] and the corrected data is then stored back in the database [element 400-5] which is then relied upon to further correct incoming tracked data from element 304 and as such can be considered a ‘learning model’ and further the data that is stored in the database and used for corrections was generated using based on acceleration data and is also made of regression data).
Regarding claim 4, Bellusci discloses all of the limitations of claim 3 as discussed in the claim 3 rejection above and further that the sensor data further includes an angular velocity (see paragraph 0026), and the second position information is estimated in regression by using the learning model further based on the angular velocity (as performed by Figure 3, element 306 – the database module 306 contains pose information for the tracked body this information is used to corrected the tracked data [as in Figure 4, element 400b] and the corrected data is then stored back in the database [element 400-5] which is then relied upon to further correct incoming tracked data from element 304 and as such can be considered a ‘learning model’ and further the data that is stored in the database and used for corrections was generated using based on acceleration data and is also made of regression data).
Regarding claim 5, Bellusci discloses all of the limitations of claim 4 as discussed in the claim 4 rejection above and further that the acceleration, after being subjected to a coordinate system conversion based on the angular velocity, is used for estimation in regression (see paragraphs 0026 and paragraph 0037).
Regarding claim 6, Bellusci discloses all of the limitations of claim 4 as discussed in the claim 4 rejection above and further that the orientation information for the attachment sites obtained based on the angular velocity and is used for estimation in regression (see paragraph 0036).
Regarding claim 7, Bellusci discloses all of the limitations of claim 4 as discussed in the claim 4 rejection above and further that the acceleration or the angular velocity acquired by the motion sensors is used for estimation in regression (see paragraph 0037).
Regarding claim 8, Bellusci discloses all of the limitations of claim 3 as discussed in the claim 3 rejection above and further that the estimation in regression is performed on a basis of position information for the attachment sites previously performed by the estimation in regression (see paragraph 0037).
Regarding claim 9, Bellusci discloses all of the limitations of claim 3 as discussed in the claim 3 rejection above and further that an interpolation process estimates in regression, on a basis of the second position information for the attachment sites estimated in regression, position information or orientation information for a non-attachment site to which none of the motion sensors are attached (as discussed in paragraphs 0035-0036).
Regarding claim 10, Bellusci discloses all of the limitations of claim 9 as discussed in the claim 9 rejection above and further that the correction function further corrects the position information or the orientation information for the non-attachment site included in the second position information on a basis of the first position information (as discussed in paragraphs 0035-0036 – note the correction of tracked segments 104).
Regarding claim 11, Bellusci discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the executed method further comprises: implementing an interpolation function of estimating, on a basis of the first position information for the attachment sites corrected by the correction function, position information or orientation information for a non-attachment site to which none of the motion sensors is attached (see paragraphs 0035-0036 – specifically note that the sensors 100 may be used to estimate the positions of the body segments 104).
Regarding claim 14, Bellusci discloses all of the limitations of claim 11 as discussed in the claim 11 rejection above and further that the interpolation function estimates the position information or the orientation information for the non-attachment site located between a plurality of the attachment sites in a predetermined skeleton structure (as discussed in paragraphs 0035-0036).
Regarding claim 15, Bellusci discloses all of the limitations of claim 14 as discussed in the claim 14 rejection above and further that the interpolation function estimates the position information or the orientation information for the non-attachment site by regression (as discussed in paragraphs 0035-0036).
Regarding claim 17, Bellusci discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the correction function detects a ground contact state and corrects the first position information for the attachment sites on a basis of a detection result (see paragraph 0032).
Regarding claim 18, Bellusci discloses all of the limitations of claim 17 as discussed in the claim 17 rejection above and further that the correction function estimates a velocity and a position of a forefoot using an acceleration and an angular velocity included in the sensor data, and detects the ground contact state on a basis of an estimation result, the ground contact state being a state in which the forefoot has a predetermined velocity (see paragraphs 0026, 0032-0033 and 0035-0036 – note that the foot position is estimated based on acceleration and angular velocity and that a ground state is also determined).
Claim 19 has limitations similar to those treated in the above rejection of claim 1, and is met by the reference as discussed above.
Claim 20 has limitations similar to those treated in the above rejection of claim 1, and is met by the reference as discussed above.

Allowable Subject Matter
Claims 12, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694